NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 12-2799
                                   _____________

                                SANDHYA VERMA,
                                        Appellant

                                          v.

                        UNIVERSITY OF PENNSYLVANIA
                               ______________

 APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN
                   DISTRICT OF PENNSYLVANIA
                  (D.C. Civ. Action No. 11-cv-00611)
               District Judge: Honorable Joel H. Slomsky
                            ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    July 12, 2013
                                  ______________

        Before: GREENAWAY, JR., SHWARTZ, and BARRY, Circuit Judges.

                           (Opinion Filed: August 7, 2013 )

                                  ______________

                                     OPINION
                                  ______________

GREENAWAY, JR., Circuit Judge.

      Sandhya Verma (“Appellant”) appeals the District Court’s grant of summary

judgment to her former employer, the University of Pennsylvania (“Appellee” or
“University”), on her discrimination and retaliation claims. For the reasons provided

below, we will affirm.

                                 I.     BACKGROUND

        Because we write primarily for the benefit of the parties, we recount only the

essential facts.

        Appellant is of Asian Indian origin. She was hired by the University in March

2004 to serve as an International Student Services Specialist in the University’s

International Student and Scholars Services (“ISSS”) Department. Appellant’s job

responsibilities included liaising with students in the English Language Program

(“ELP”), processing immigration forms for students, assisting in orientation for ELP

students, and other general office duties. During her time at ISSS, Appellant reported to

various supervisors. Starting in 2006, and continuing through 2008, Appellant had

conflicts with every supervisor to whom she reported. Principally, conflicts arose when

Appellant refused to perform tasks assigned to her. These conflicts led to several

negative performance evaluations, and culminated in Appellant’s termination in March

2008.

        In early 2006, Sheila Gardner became the Interim Director of ISSS. Gardner

assigned Appellant additional responsibilities, which Appellant refused to perform.

Gardner considered giving Appellant a verbal warning for her misconduct, but instead

issued her a negative performance review in June 2006, noting that Appellant needed to

                                             2
improve her adaptability and teamwork. Most important, Gardner noted that Appellant

must promptly assume new job responsibilities assigned to her.

       In August 2006, Rodolfo Altamirano became the Director of ISSS and Appellant’s

supervisor. During Altamirano’s tenure, Appellant continually had conflicts with two co-

workers, Suat Albulut and Shyrmaine Sin. In September 2006, Altamirano met with

Appellant and Sin and issued written warnings to both employees regarding their lack of

cooperation. Appellant alleges that Altamirano’s handling of the conflict between her

and Sin was discriminatory because Altamirano would accept Sin’s complaints as true

and discount her issues. She also alleges that Altamirano made a discriminatory

comment to her,1 and discriminated against her by assigning her an earlier lunch time.

       In April 2007, Altamirano issued a verbal warning to Appellant because of the

continuing conflicts with her co-workers, and he then issued Appellant a negative

performance evaluation, rating her performance as unacceptable. Appellant objected in

writing to the negative evaluations.

       In May 2007, Kate Zheng was hired as the Associate Director of ISSS and became

Appellant’s direct supervisor. Appellant refused to perform the additional job duties

Zheng assigned to her, failed to comply with Zheng’s request that Appellant complete

and return a self-evaluation, and refused to process certain student visa applications,


       1
         During the meeting between Appellant and Sin, Altamirano commented to
Appellant that her “cultural background” influenced her conduct and her perception of
events in the workplace, which Appellant claims was offensive to her. (App. 593.)
                                             3
which were long overdue.2 In December 2007, Zheng prepared a negative performance

review, stating that Appellant had not been flexible and open to ideas, and had

continually refused to perform tasks assigned to her.

       After Zheng left ISSS in December 2007, Appellant resumed reporting to

Altamirano. During that same month, Altamirano issued Appellant a written warning,

based on Zheng’s negative performance review. On February 15, 2008, Altamirano

placed Appellant on probation, claiming that she had not improved her performance since

the December 2007 warning. Specifically, he cited her failures to maintain a professional

relationship with her supervisor and her colleagues. Appellant told Altamirano that

putting her on probation was harassing and discriminatory.

       Appellant’s difficulties with Altamirano came to a head on March 5, 2008, when

Appellant refused to adhere to Altamirano’s instructions regarding a communication to

students. Soon thereafter, she also sent an email disparaging Altamirano to the

individuals in the ELP program. Less than two weeks later, Altamirano terminated

Appellant.

       Appellant claims that she informed Altamirano that she was going to file a

complaint with the Equal Employment Opportunity Commission (“EEOC”) sometime


       2
         In October 2007, Appellant accused Zheng of discriminating against her and of
subjecting her to unfair treatment. After conducting an internal investigation, the
University’s Human Resources department and Office of Affirmative Action concluded
that there was no information to support Appellant’s allegations of discriminatory
treatment.
                                            4
before her termination. In fact, she filed a Complaint with the Pennsylvania Human

Relations Commission on March 7, 2008. The Complaint was served on the University

on March 26, 2008, after she had been terminated. Appellant later filed a Complaint in

the United States District Court for the Eastern District of Pennsylvania against the

University, alleging that she was terminated on account of her race and national origin, in

violation of federal and state law, and that she was retaliated against for making her claim

of discrimination.3

              II.     JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1343 and 1367. This

Court has appellate jurisdiction under 28 U.S.C. § 1291.

       We review a district court’s grant of summary judgment de novo, applying the

same standard as the district court. Gonzalez v. Sec’y of Dep’t of Homeland Sec., 678

F.3d 254, 257 (3d Cir. 2012). A grant of summary judgment is appropriate where the

moving party has established “that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

reviewing court should view the facts in the light most favorable to the non-moving party



       3
        Appellant brought claims under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, and the
Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Stat. Ann. §§ 951-63. Appellant
also brought a claim under the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq., but conceded before the District Court that there was insufficient
evidence to support her age discrimination claim.
                                             5
and draw all reasonable inferences in that party’s favor. Scheidemantle v. Slippery Rock

Univ. State Sys. of Higher Educ., 470 F.3d 535, 538 (3d Cir. 2006).

                                    III.   ANALYSIS

       A.     Discrimination Claims

       Under Title VII, an employer may not “discriminate against any individual with

respect to his [or her] compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C. §

2000e-2(a).4 Our inquiry is governed by the three-part framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). See Sarullo v. U.S.

Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003) (per curiam).

       Under the first step in the McDonnell Douglas analysis, the plaintiff bears the

burden of making out a prima facie case of discrimination. Scheidemantle, 470 F.3d at

539. Once the plaintiff establishes a prima facie case, the burden then shifts to the

defendant to offer a legitimate, non-discriminatory reason for the adverse employment

action. See Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013). This burden is

“relatively light.” Id. (internal quotation marks omitted). The third step shifts the burden

of production back to the plaintiff to provide evidence from which a reasonable factfinder

       4
         Appellant’s claims under the PHRA and § 1981 are governed by the same legal
standard as her Title VII claim. See Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d
Cir. 1999). We will simultaneously examine Appellant’s claims of race and national
origin discrimination. See St. Francis Coll. v. Al-Khazraji, 481 U.S. 604, 613 (1987)
(concluding that discrimination against classes of persons based on ancestry or ethnicity
is race discrimination forbidden by Section 1981).
                                             6
could infer that the employer’s proffered justification was a pretext for discrimination.

Id. “At all times, however, the burden of persuasion rests with the plaintiff.” Smith v.

City of Allentown, 589 F.3d 684, 690 (3d Cir. 2009). To demonstrate pretext at the

summary judgment stage, “the plaintiff must point to some evidence, direct or

circumstantial, from which a factfinder could reasonably either (1) disbelieve the

employer’s articulated legitimate reasons; or (2) believe that an invidious discriminatory

reason was more likely than not a motivating or determinative cause of the employer’s

action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

       The District Court found that Appellant had stated a prima facie case of race and

national origin discrimination, but granted summary judgment in favor of the University

because Appellant could not demonstrate pretext. We will assume, without deciding, that

Appellant has stated a prima facie case of discrimination. Appellee, in turn, has proffered

a legitimate, non-discriminatory reason for terminating Appellant — namely, her ongoing

conflicts with co-workers and supervisors, repeated insubordination, and poor work

performance. Therefore, the burden shifts back to Appellant to demonstrate that the

reason proffered by Appellee for her termination was pretextual.

       We agree with the District Court that Appellant cannot satisfy this burden. She

has put forth no evidence from which a reasonable factfinder could conclude that the

reason offered for her termination was a pretext for discrimination. The evidence of

record supports the conclusion that the University terminated Appellant because of her

                                             7
long and well-documented history of arguing with her supervisors and of refusing to

perform tasks that were assigned to her. The problems between Appellant and her

supervisors began in 2006, and she received several negative performance reviews, a

verbal warning, written warnings, and a probation letter from three different supervisors

before she was terminated in 2008. Therefore, we will affirm the District Court’s grant

of summary judgment to Appellee on Appellant’s discrimination claims.

       B.     Retaliation Claims

       Appellant also alleges that she was terminated as retaliation for her complaints of

discriminatory treatment by her supervisors. To establish a prima facie case of

retaliation, Appellant must demonstrate that (1) she engaged in activity protected by Title

VII; (2) she suffered an adverse employment action after or contemporaneous with the

protected conduct; and (3) there was a causal connection between her participation in the

protected activity and the adverse employment action. Moore v. City of Phila., 461 F.3d

331, 340-41 (3d Cir. 2006). The Supreme Court has recently clarified that, as to the third

prong, a plaintiff making a claim of retaliation under Title VII “must establish that his or

her protected activity was a but-for cause of the alleged adverse action by the employer.”

Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2534 (2013).

       The District Court found that Appellant could not establish a prima facie case of

retaliation because she could not demonstrate that there was a causal connection between

her allegations of discrimination and her subsequent termination. We agree. Appellant

                                              8
argues that causation may be inferred because of the temporal proximity between her

October 2007 complaint of discrimination to the University, her subsequent discipline by

Altamirano, and her March 2008 termination. This Court has “indicated that temporal

proximity between the employee’s protected activity and the alleged retaliatory action

may satisfy the causal link element of a prima facie retaliation claim, at least where the

timing is unusually suggestive of retaliatory motive.” Shaner v. Synthes, 204 F.3d 494,

505 (3d Cir. 2000) (internal quotation marks omitted). However, this Court has declined

to infer such a causal link where an employee’s negative performance evaluations pre-

dated any protected activity. See id. at 504-05. Appellant began receiving negative

evaluations from her supervisors as early as 2006, and the conflicts with her supervisors

continued throughout 2007, before she initiated her complaint against Zheng. Contrary to

Appellant’s assertions, she has presented no evidence that suggests any causal connection

between her allegations of discrimination and her termination, let alone evidence to

suggest that such activity was the but-for cause of her termination. See Nassar, 133 S.

Ct. at 2533. Therefore, we will affirm the District Court’s grant of summary judgment to

the University on Appellant’s retaliation claim.

                                  IV.    CONCLUSION

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             9